This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,407
 5

 6 NATHAN E. GARCIA,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Angela Jewell, District Judge

10 Hector H. Balderas, Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Kathleen T. Baldridge, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
 1   {1}   Defendant appeals from the revocation of his probation. [RP 173] Our notice

 2 proposed to affirm and Defendant filed a memorandum in opposition. We remain

 3 unpersuaded by Defendant’s arguments, and therefore affirm.

 4   {2}   Defendant continues to argue that the evidence was insufficient to support his

 5 probation revocation. [DS 6; MIO 4; RP 173] See generally State v. Green, 2015-

 6 NMCA-007, ¶ 22, 341 P.3d 10 (recognizing that finding of a probation violation must

 7 be based on facts sufficient to prove the violation of probation by a “reasonable

 8 certainty”). Among other probation conditions, Defendant’s order of probation

 9 included the condition that he not violate any laws or ordinances. [RP 109, 134, 136,

10 141, 144] For the reasons detailed in the notice, we hold that the evidence was

11 sufficient to support the district court’s conclusion to a reasonable certainty that

12 Defendant violated this probation condition based on his possession of a stolen

13 motorcycle. See State v. Martinez, 1989-NMCA-036, ¶ 4, 108 N.M. 604, 775 P.2d
14 1321 (providing that we review the district court’s decision to revoke probation under

15 an abuse of discretion standard).

16   {3}   In concluding that the district court did not abuse its discretion in revoking

17 Defendant’s probation, we continue to acknowledge Defendant’s assertions that the

18 motorcycle was not stolen [MIO 5], that he had instead borrowed the motorcycle

19 from Michelle Salazar [MIO 5], and that he had nevertheless driven a different


                                              2
 1 motorcycle to the store as opposed to the stolen motorcycle. [MIO 5] However, the

 2 factfinder was free to reject Defendant’s version of the events and instead consider

 3 other evidence, as detailed in the notice, which contradicted Defendant’s version of

 4 the events. See generally State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971

 5 P.2d 829 (holding that the factfinder is free to reject the defendant’s version of

 6 events). Similarly, we again acknowledge Defendant’s view that Officer Benner’s

 7 testimony lacked credibility because the Officer did not control the cameras and could

 8 not explain how the surveillance equipment worked so to as to allow an accurate and

 9 uninterrupted presentation. [MIO 6] This, however, was a matter of weight for the

10 factfinder to consider. See generally State v. Ryan, 2006-NMCA-044, ¶ 20, 139 N.M.
11 354, 132 P.3d 1040 (“It is the factfinder’s prerogative to weigh the evidence and to

12 judge the credibility of the witnesses.”).

13   {4}   To conclude, for the reasons set forth in our notice and above, we affirm.

14   {5}   IT IS SO ORDERED.

15                                                  ________________________________
16                                                  TIMOTHY L. GARCIA, Judge


17 WE CONCUR:


18 _______________________________
19 MICHAEL D. BUSTAMANTE, Judge


                                                3
1 _______________________________
2 CYNTHIA A. FRY, Judge




                                    4